DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 05/11/2022. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment/Arguments
The amendment filed 05/11/2022 has been entered.
Applicant's arguments filed 05/11/2022 have been fully considered.
On page 10 of the remarks, applicant has argued that the amended feature of claim 14 is not disclosed by the prior art because “the hazardous areas in Chan is not analogous to a one or more risk factors that is indicative of a probability of an injury or fatality. Further, Nepomuceno, Baughman, and Zhang are silent as to at least ‘wherein the one or more risk factors is indicative of a probability of an injury or fatality.’” The examiner respectfully disagrees, because Chan discloses to analyze whether collisions involving pedestrian injuries are more likely than normal at a specific location (see at least Chan col. 20 ll. 1-11), which teaches the amended feature of claim 14. Further, the limitation is more explicitly taught by Nepomuceno, which more clearly teaches the claimed probability; see at least Nepomuceno Abstract and ¶ 79: “Risk indices for various areas may be compared to one another, enabling comparison of the relative riskiness of the areas,” where “The risk index may account for an extent and/or number of past personal injuries or medical costs/services required associated with past or historic vehicle collisions occurring at the particular area.” This risk index reads on the claimed probability of injury.
The remaining remarks regarding the rejections of the claims under 35 U.S.C. 103 are moot in view of the new grounds of rejection under the combination of Chan and Wang et al. (US 2020/0151440 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,222,228 B1), hereinafter Chan, in view of Wang et al. (US 2020/0151440 A1), hereinafter Wang.
Regarding claim 1:
		Chan discloses the following limitations:
“A method comprising: receiving, by at least a first computer, a first dataset comprising sensor data obtained by one or more sensors in a first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“analyzing, by the first computer, at least the sensor data in the first dataset to identify one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“providing, by the first computer and based at least in part on identifying the one or more risk factors, an indication of one or more locations susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
The following limitations are not specifically disclosed by Chan, but are taught by Wang:
“determining, by the first computer and based at least in part on providing the indication of the one or more locations susceptible to traffic accidents, at least one prescriptive road safety measure, wherein the at least one prescriptive road safety measure comprises installing a speed bump at the one or more locations susceptible to traffic accidents or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents.” (See at least Wang ¶ 19: “aspects of the present invention control the operations of the facility based on the deficiency (e.g., by adjusting the operations of a traffic light to give an additional amount of time to pedestrians to cross a crosswalk).” Adjusting the  operations of a traffic light reads on “modifying an operational light sequence of an existing traffic light” as recited in the claim limitation.)
“and implementing the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents.” (See at least Wang ¶ 19: “For example, aspects of the present invention generate a report of the deficiency to relevant officials responsible for maintaining and/or repairing the facilities. Additionally, or alternatively, aspects of the present invention control the operations of the facility based on the deficiency (e.g., by adjusting the operations of a traffic light to give an additional amount of time to pedestrians to cross a crosswalk).”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the at least one prescriptive road safety measure comprising “installing a speed bump at the one or more locations susceptible to traffic accidents or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by adjusting the operations of a traffic light as taught by Wang, because this modification can serve as a mitigating action to resolve a detected deficiency in the facility. (See at least Wang ¶ 19.)
	Regarding claim 2:
Chan in combination with Wang discloses the “method of claim 1,” and Chan further discloses “wherein providing, by the first computer, the indication of one or more locations susceptible to traffic accidents comprises: generating, by the first computer, at least one of a map, a graphical representation, or a text that identifies the one or more locations on the one or more roads.” (See at least Chan col. 5 ll. 28-39, col. 11 ll. 41-65, and FIG. 5, which disclose the generation of a “virtual map of the hazardous areas” that can indicate the hazardous areas to a user and suggest alternative travel routes.)
Note that under the BRI of claim 2, consistent with the specification, “generating, by the first computer, at least one of a map, a graphical representation, or a text that identifies the one or more locations on the one or more roads” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a map” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 3:
Chan in combination with Wang discloses the “method of claim 1,” and Chan further discloses the following limitations:
“wherein the first vehicle is an autonomous vehicle.” (See at least Chan col. 7 ll. 23-37 and col. 11 ll. 41-65, which disclose that the invention can be used with an autonomous vehicle.)
“and wherein the sensor data provides information associated with at least one of a traffic accident that was averted by the autonomous vehicle or a traffic hazard encountered by the autonomous vehicle.” (See at least Chan col. 10 ll. 28-49 and col. 20 ll. 12-30, which disclose the evaluation of the gathered data to indicate and analyze “vehicle incidents or near collisions of the vehicle.” The “near collisions of the vehicle” read on the “traffic accident that was averted by the autonomous vehicle” as recited in the claim limitation.)
Note that under the BRI of claim 3, consistent with the specification, the sensor data providing “information associated with at least one of a traffic accident that was averted by the autonomous vehicle or a traffic hazard encountered by the autonomous vehicle” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “--------traffic accident that was averted by the autonomous vehicle” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Chan in combination with Wang discloses the “method of claim 3,” and Chan further discloses “wherein the sensor data comprises at least one of an image, a video recording, or an audio recording that provides information associated with the at least one of the traffic accident or the traffic hazard.” (See at least Chan col. 4 ll. 7-26, col. 6 l. 64-col. 7 l. 5, col. 10 ll. 28-49, and col. 20 ll. 12-30, which disclose that the system can indicate and analyze “vehicle incidents or near collisions of the vehicle” by using “images acquired via vehicle-mounted cameras and/or sensors.” The data related to “near collisions of the vehicle” reads on the “information associated with… the traffic accident” as recited in the claim limitation.)
Note that under the BRI of claim 4, consistent with the specification, the sensor data comprising “at least one of an image, a video recording, or an audio recording” and providing “information associated with the at least one of the traffic accident or the traffic hazard” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “an image” and “information associated with… the traffic accident” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 9:
		Chan discloses the following limitations:
“A method comprising: receiving, by a first computer, at least a first dataset comprising connected vehicle data obtained by an onboard computer provided in a first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, 51-col. 8 l. 25, col. 9 ll. 16-49, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors, and that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
“analyzing, by the first computer, at least the connected vehicle data in the first dataset for identifying one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 7 l. 62-col. 8 l. 8, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“providing, by the first computer and based at least in part on the one or more risk factors, an indication of one or more locations that are susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
The following limitations are not specifically disclosed by Chan, but are taught by Wang:
“determining, by the first computer and based at least in part on providing the indication of the one or more locations that are susceptible to traffic accidents, at least one prescriptive road safety measure, wherein the at least one prescriptive road safety measure comprises installing a speed bump at the one or more locations susceptible to traffic accidents or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents.” (See at least Wang ¶ 19: “aspects of the present invention control the operations of the facility based on the deficiency (e.g., by adjusting the operations of a traffic light to give an additional amount of time to pedestrians to cross a crosswalk).” Adjusting the  operations of a traffic light reads on “modifying an operational light sequence of an existing traffic light” as recited in the claim limitation.)
“and implementing the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents.” (See at least Wang ¶ 19: “For example, aspects of the present invention generate a report of the deficiency to relevant officials responsible for maintaining and/or repairing the facilities. Additionally, or alternatively, aspects of the present invention control the operations of the facility based on the deficiency (e.g., by adjusting the operations of a traffic light to give an additional amount of time to pedestrians to cross a crosswalk).”)
Note that under the BRI of claim 9, consistent with the specification, the at least one prescriptive road safety measure comprising “installing a speed bump at the one or more locations susceptible to traffic accidents or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by adjusting the operations of a traffic light as taught by Wang, because this modification can serve as a mitigating action to resolve a detected deficiency in the facility. (See at least Wang ¶ 19.)
	Regarding claim 10:
Chan in combination with Wang discloses the “method of claim 9,” and Chan further discloses “wherein the connected vehicle data includes machine-to-machine communications between the onboard computer provided in the first vehicle and a third computer that is one of: a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building.” (See at least Chan col. 3 ll. 29-33, col. 7 l. 62-col. 8 l. 25, and col. 9 ll. 16-49, which disclose the collection of data from one or more vehicle sensors, and that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” Since each of the vehicles in the network contains an on-board computer, the on-board computer in one of the other vehicles would read on the third computer being a second vehicle as recited in the claim limitation.)
Note that under the BRI of claim 10, consistent with the specification, “a third computer that is one of: a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building” is treated as an alternative limitation. The applicant has elected to use “one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a second vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
Chan in combination with Wang discloses the “method of claim 10,” and Chan further discloses “wherein the apparatus mounted on the roadside fixture comprises an Internet-of-Things (IoT) device.” (See at least Chan col. 10 ll. 4-19 and col. 15 l. 54-col. 16 l. 7, which disclose that the system includes “smart infrastructure components” capable of transmitting and receiving data over an internet network, and that a “smart infrastructure component 188 may be implemented as a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” A “smart infrastructure component” configured to transmit and receive data over an internet network would read on the “apparatus” recited in the claim limitation.)
	Regarding claim 12:
Chan in combination with Wang discloses the “method of claim 9,” and Chan further discloses the following limitations:
“wherein the first dataset further comprises sensor data obtained by one or more sensors provided in the first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“the sensor data providing information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle when driving on the one or more roads.” (See at least Chan col. 10 ll. 28-49 and col. 20 ll. 12-30, which disclose the evaluation of the gathered data to indicate and analyze “vehicle incidents or near collisions of the vehicle.” The “near collisions of the vehicle” read on the “traffic accident that was averted by the first vehicle” as recited in the claim limitation.)
Note that under the BRI of claim 12, consistent with the specification, “the sensor data providing information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle when driving on the one or more roads” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “traffic accident that was averted by the first vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 15:
		Chan discloses the following limitations:
“A system comprising: a first computer that includes: at least one memory that stores computer-executable instructions.” (See at least Chan col. 10 l. 58-col. 11 l. 40 and col. 16 l. 59-col. 17 l. 14, which disclose that the system uses a computer with memory and machine-readable instructions.)
“and at least one processor configured to access the at least one memory and execute the computer-executable instructions.” (See at least Chan col. 11 ll. 11-40 and col. 16 l. 59-col. 17 l. 14, which disclose the use of a processor to access the memory and execute the machine-readable instructions.)
“to at least receive a first dataset comprising at least one of connected vehicle data obtained by an onboard computer provided in a first vehicle or sensor data obtained by one or more sensors provided in the first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“analyze at least one of the connected vehicle data or the sensor data to identify one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“provide, based at least in part on the one or more risk factors, an indication of one or more locations that are susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
The following limitations are not specifically disclosed by Chan, but are taught by Wang:
“determine, based at least in part on the one or more locations that are susceptible to traffic accidents, at least one prescriptive road safety measure, wherein the at least one prescriptive road safety measure comprises installing a speed bump at the one or more locations susceptible to traffic accidents or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents.” (See at least Wang ¶ 19: “aspects of the present invention control the operations of the facility based on the deficiency (e.g., by adjusting the operations of a traffic light to give an additional amount of time to pedestrians to cross a crosswalk).” Adjusting the  operations of a traffic light reads on “modifying an operational light sequence of an existing traffic light” as recited in the claim limitation.)
“and an installation that includes an implementation of the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents.” (See at least Wang ¶ 19: “For example, aspects of the present invention generate a report of the deficiency to relevant officials responsible for maintaining and/or repairing the facilities. Additionally, or alternatively, aspects of the present invention control the operations of the facility based on the deficiency (e.g., by adjusting the operations of a traffic light to give an additional amount of time to pedestrians to cross a crosswalk).”)
Note that under the BRI of claim 15, consistent with the specification, receiving “a first dataset comprising at least one of connected vehicle data obtained by an onboard computer provided in a first vehicle or sensor data obtained by one or more sensors provided in the first vehicle,” analyzing “at least one of the connected vehicle data or the sensor data to identify one or more risk factors associated with one or more roads,” and the at least one prescriptive road safety measure comprising “installing a speed bump at the one or more locations susceptible to traffic accidents or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” are each treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” and the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “--------sensor data” and “modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by adjusting the operations of a traffic light as taught by Wang, because this modification can serve as a mitigating action to resolve a detected deficiency in the facility. (See at least Wang ¶ 19.)
Regarding claim 16:
Chan in combination with Wang discloses the system of claim 15,” and Chan further discloses the following limitations:
“a second computer that is one of: located in a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building.” (See at least Chan col. 8 ll. 9-25 and col. 10 l. 58-col. 11 l. 10, which disclose that several vehicles can contain an on-board computer to be connected with each other in the system. An on-board computer in a second vehicle would read on “a second computer that is… located in a second vehicle” as recited in the claim limitation.)
“and wherein the onboard computer provided in the first vehicle is configured to obtain the connected vehicle data based on machine-to-machine communications with the second computer.” (See at least Chan col. 7 l. 62-col. 8 l. 25 and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
Note that under the BRI of claim 16, consistent with the specification, “a second computer that is one of: located in a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building” is treated as an alternative limitation. The applicant has elected to use “one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a second computer that is… located in a second vehicle” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 17:
Chan in combination with Wang discloses the “system of claim 16,” and Chan further discloses “wherein the apparatus mounted on the roadside fixture comprises an Internet-of-Things (IoT) device.” (See at least Chan col. 10 ll. 4-19 and col. 15 l. 54-col. 16 l. 7, which disclose that the system includes “smart infrastructure components” capable of transmitting and receiving data over an internet network, and that a “smart infrastructure component 188 may be implemented as a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” A “smart infrastructure component” configured to transmit and receive data over an internet network would read on the “apparatus” recited in the claim limitation.)
Regarding claim 18:
Chan in combination with Wang discloses the “system of claim 15,” and Chan further discloses “wherein the sensor data comprises at least one of an image, a video recording, or an audio recording that provides information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle.” (See at least Chan col. 4 ll. 7-26, col. 6 l. 64-col. 7 l. 5, col. 10 ll. 28-49, and col. 20 ll. 12-30, which disclose that the system can indicate and analyze “vehicle incidents or near collisions of the vehicle” by using “images acquired via vehicle-mounted cameras and/or sensors.” The data related to “near collisions of the vehicle” reads on the “information associated with… a traffic accident that was averted by the first vehicle” as recited in the claim limitation.)
Note that under the BRI of claim 18, consistent with the specification, the sensor data comprising “at least one of an image, a video recording, or an audio recording” and providing “information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “--------an image” and “a traffic accident that was averted by the first vehicle” has been addressed here, the claim is still rejected in its entirety.
Claims 5-8, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Wang as applied to claims 1, 9, and 15 above, and further in view of Vose et al. (US 10,417,914 B1), hereinafter Vose.
Regarding claim 5:
Chan in combination with Wang discloses the “method of claim 1,” and Chan further discloses “wherein the first dataset further comprises connected vehicle data… human behavioral data… and road infrastructure data.” (See at least Chan col. 4 ll. 35-53, col. 5 ll. 40-60, col. 7 l. 62-col. 8 l. 25, col. 9 ll. 16-49, col. 15 l. 54-col. 16 l. 7, col. 32 ll. 21-47, and FIG. 1B, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” The information transmitted to and received from other vehicles reads on the “connected vehicle data” recited in the claim limitation.
These sections also disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.
These sections also disclose keeping track of whether specific drivers choose to follow the travel recommendations to determine the behavior of each specific driver; also disclosed is “the virtual reconstruction of the scenario involving the common cause of the several vehicle collisions at the hazardous area on a driver education virtual simulator (or otherwise programming the driver education simulator to simulate the common cause of several vehicle collisions at a virtual depiction of the location of the vehicle collisions) to teach new drivers to avoid the common cause of the several vehicle collisions.”  Both of these examples of data specific to individual drivers and data that represents common mistakes made by drivers as a whole read on the “human behavioral data” recited in the claim limitation.)
Chan in combination with Wang does not specifically disclose “wherein the first dataset further comprises… social media data [and] police data.” However, Vose does teach this limitation. (See at least Vose col. 7 ll. 19-39 and col. 28 ll. 25-39: “Exemplary third party entities may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data and ecology data.” Further, “For example, the database of vehicle accident information may include police report information detailing vehicle accidents and/or deer collisions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Wang by obtaining social media data and police data as taught by Vose, as this data can be used in identifying high-risk areas so that future vehicle accidents can be prevented. (See at least Vose col. 17 ll. 1-19.)
Regarding claim 6:
Chan in combination with Wang and Vose discloses the “method of claim 5,” and Chan further discloses “wherein the connected vehicle data comprises machine-to-machine communications between the first vehicle and at least a second vehicle.” (See at least Chan col. 7 l. 62-col. 8 l. 25 and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
Regarding claim 7:
Chan in combination with Wang and Vose discloses the “method of claim 5,” and Vose further discloses “wherein the social media data comprises content posted online about events and conditions that are indicative of risk factors for users of the one or more roads.” (See at least Vose col. 3 l. 60-col. 4 l. 18 and col. 7 ll. 19-39: “In other embodiments, the third party entities 135 may store the environment data. Exemplary third party entities may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data and ecology data. The environment data may be associated with a set of factors that influence a vehicle's level of risk for an animal collision.” Further, “The present embodiments relate to, inter alia, creating a database of animal induced vehicle accidents, such as accidents involving automobiles striking deer or other animals. Each accident entry into the database may include associated information, such as information related to… events that may impact traffic; real time or predicted traffic conditions; real time or anticipated road construction; and/or other information.”)
Regarding claim 8:
Chan in combination with Wang and Vose discloses the “method of claim 5,” and Wang further discloses “wherein the human behavioral data provides an indication of behaviors of drivers on the one or more roads and behaviors of pedestrians on the one or more roads, and wherein the behaviors of pedestrians comprises at least one of crossing a road at a location other than a crosswalk, crossing the road when the existing traffic light is red, or crossing the road when the existing traffic light shows a warning not to cross.” (See at least Wang ¶¶ 14-15 and 89: “The present invention generally relates to identifying a deficiency of a facility and, more particularly, to identifying a deficiency of a facility based on analysis of user behavior and movements,” and “In embodiments, aspects of the present invention detect a deficient facility based on monitoring the movements of vehicles in addition to individuals.” For example, “aspects of the present invention detect when the average movement speed of individuals is higher at one zebra crossing than at another, indicating that the traffic light interval for allowing pedestrian crossing is too short.” This teaches the feature of the behaviors of pedestrians comprising “crossing the road when the existing traffic light is red” as claimed.)
Note that under the BRI of claim 8, consistent with the specification, the behaviors of pedestrians comprising “at least one of crossing a road at a location other than a crosswalk, crossing the road when the existing traffic light is red, or crossing the road when the existing traffic light shows a warning not to cross” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “crossing the road when the existing traffic light is red” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Vose by analyzing pedestrian and driver behaviors for an area as taught by Wang, because this data can be used for determining the “type of facility deficiency and/or the reason for the deficiency (e.g., the presence of other hazards, an unaccommodating facility configuration/layout, such as a lack of accessibility structures, insufficient pedestrian crossing times, hazardous placement of stairs, etc.)” so that the deficiency can be addressed.” (See at least Wang ¶ 89.)
	Regarding claim 13:
Chan in combination with Wang discloses the “method of claim 9,” and Chan further discloses the following limitations:
“wherein the first dataset further comprises… human behavioral data… and road infrastructure data.” (See at least Chan col. 4 ll. 35-53, col. 5 ll. 40-60, col. 15 l. 54-col. 16 l. 7, col. 32 ll. 21-47, and FIG. 1B, which disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.
These sections also disclose keeping track of whether specific drivers choose to follow the travel recommendations to determine the behavior of each specific driver; also disclosed is “the virtual reconstruction of the scenario involving the common cause of the several vehicle collisions at the hazardous area on a driver education virtual simulator (or otherwise programming the driver education simulator to simulate the common cause of several vehicle collisions at a virtual depiction of the location of the vehicle collisions) to teach new drivers to avoid the common cause of the several vehicle collisions.”  Both of these examples of data specific to individual drivers and data that represent common mistakes made by drivers as a whole read on the “human behavioral data” recited in the claim limitation.)
“the road infrastructure data comprising information on one or more structures that contribute to risk factors for users of the one or more roads.” (See at least Chan col. 4 ll. 35-53, col. 10 ll. 50-57, and col. 20 ll. 12-30, which disclose that the “smart infrastructure components” collect data related to “historical vehicle collisions or near collisions,” and the system classifies a hazardous area based on this and based on a risk associated with the structure of the road, such as whether the road includes “an exit ramp, on-ramp, circular traffic pattern, intersection, road construction or daily changing traffic flow, abnormal traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), suboptimal road surface resulting from inclement weather conditions on the route ahead, traffic merging from the left or in another abnormal manner, etc.”)
Chan does not specifically disclose “the human behavioral data providing an indication of behaviors of drivers on the one or more roads and behaviors of pedestrians on the one or more roads… and wherein the behaviors of pedestrians comprises at least one of crossing a road at a location other than a crosswalk, crossing the road when the existing traffic light is red, or crossing the road when the existing traffic light shows a warning not to cross.” However, Wang does teach this limitation. (See at least Wang ¶¶ 14-15 and 89: “The present invention generally relates to identifying a deficiency of a facility and, more particularly, to identifying a deficiency of a facility based on analysis of user behavior and movements,” and “In embodiments, aspects of the present invention detect a deficient facility based on monitoring the movements of vehicles in addition to individuals.” For example, “aspects of the present invention detect when the average movement speed of individuals is higher at one zebra crossing than at another, indicating that the traffic light interval for allowing pedestrian crossing is too short.” This teaches the feature of the behaviors of pedestrians comprising “crossing the road when the existing traffic light is red” as claimed.)
Note that under the BRI of claim 13, consistent with the specification, the behaviors of pedestrians comprising “at least one of crossing a road at a location other than a crosswalk, crossing the road when the existing traffic light is red, or crossing the road when the existing traffic light shows a warning not to cross” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “crossing the road when the existing traffic light is red” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chan by analyzing pedestrian and driver behaviors for an area as taught by Wang, because this data can be used for determining the “type of facility deficiency and/or the reason for the deficiency (e.g., the presence of other hazards, an unaccommodating facility configuration/layout, such as a lack of accessibility structures, insufficient pedestrian crossing times, hazardous placement of stairs, etc.)” so that the deficiency can be addressed.” (See at least Wang ¶ 89.)
The combination of Chan and Wang does not specifically disclose “wherein the first dataset further comprises social media data [and] police data… the social media data comprising content posted online about events and conditions that are indicative of risk factors for users of the one or more roads.” However, Vose does teach these limitations. (See at least Vose col. 3 l. 60-col. 4 l. 18, col. 7 ll. 19-39, and col. 28 ll. 25-39: “In other embodiments, the third party entities 135 may store the environment data. Exemplary third party entities may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data and ecology data. The environment data may be associated with a set of factors that influence a vehicle's level of risk for an animal collision.” Further, “The present embodiments relate to, inter alia, creating a database of animal induced vehicle accidents, such as accidents involving automobiles striking deer or other animals. Each accident entry into the database may include associated information, such as information related to… events that may impact traffic; real time or predicted traffic conditions; real time or anticipated road construction; and/or other information.” Additionally, “For example, the database of vehicle accident information may include police report information detailing vehicle accidents and/or deer collisions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Wang by obtaining social media data and police data as taught by Vose, as this data can be used in identifying high-risk areas so that future vehicle accidents can be prevented. (See at least Vose col. 17 ll. 1-19.)
Regarding claim 19:
Chan in combination with Wang discloses the “system of claim 15,” and Chan further discloses “wherein the first dataset further comprises… human behavioral data… and road infrastructure data.” (See at least Chan col. 4 ll. 35-53, col. 5 ll. 40-60, col. 15 l. 54-col. 16 l. 7, col. 32 ll. 21-47, and FIG. 1B, which disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.
These sections also disclose keeping track of whether specific drivers choose to follow the travel recommendations to determine the behavior of each specific driver; also disclosed is “the virtual reconstruction of the scenario involving the common cause of the several vehicle collisions at the hazardous area on a driver education virtual simulator (or otherwise programming the driver education simulator to simulate the common cause of several vehicle collisions at a virtual depiction of the location of the vehicle collisions) to teach new drivers to avoid the common cause of the several vehicle collisions.”  Both of these examples of data specific to individual drivers and data that represent common mistakes made by drivers as a whole read on the “human behavioral data” recited in the claim limitation.)
Chan in combination with Wang does not specifically disclose “wherein the first dataset further comprises social media data [and] police data.” However, Vose does teach this limitation. (See at least Vose col. 7 ll. 19-39 and col. 28 ll. 25-39: “Exemplary third party entities may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data and ecology data.” Further, “For example, the database of vehicle accident information may include police report information detailing vehicle accidents and/or deer collisions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Wang by obtaining social media data and police data as taught by Vose, as this data can be used in identifying high-risk areas so that future vehicle accidents can be prevented. (See at least Vose col. 17 ll. 1-19.)
Regarding claim 20:
Chan in combination with Wang and Vose discloses the “system of claim 19,” and Chan further discloses that “the road infrastructure data comprises information on one or more structures that contribute to risk factors for users of the one or more roads.” (See at least Chan col. 4 ll. 35-53, col. 10 ll. 50-57, and col. 20 ll. 12-30, which disclose that the “smart infrastructure components” collect data related to “historical vehicle collisions or near collisions,” and the system classifies a hazardous area based on this and based on a risk associated with the structure of the road, such as whether the road includes “an exit ramp, on-ramp, circular traffic pattern, intersection, road construction or daily changing traffic flow, abnormal traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), suboptimal road surface resulting from inclement weather conditions on the route ahead, traffic merging from the left or in another abnormal manner, etc.”)
Chan does not specifically disclose that “the human behavioral data provides an indication of behaviors of drivers on the one or more roads and behaviors of pedestrians on the one or more roads, and wherein the behaviors of pedestrians comprises at least one of crossing a road at a location other than a crosswalk, crossing the road when the existing traffic light is red, or crossing the road when the existing traffic light shows a warning not to cross.” However, Wang does teach these limitations. (See at least Wang ¶¶ 14-15 and 89: “The present invention generally relates to identifying a deficiency of a facility and, more particularly, to identifying a deficiency of a facility based on analysis of user behavior and movements,” and “In embodiments, aspects of the present invention detect a deficient facility based on monitoring the movements of vehicles in addition to individuals.” For example, “aspects of the present invention detect when the average movement speed of individuals is higher at one zebra crossing than at another, indicating that the traffic light interval for allowing pedestrian crossing is too short.” This teaches the feature of the behaviors of pedestrians comprising “crossing the road when the existing traffic light is red” as claimed.)
Note that under the BRI of claim 20, consistent with the specification, the behaviors of pedestrians comprising “at least one of crossing a road at a location other than a crosswalk, crossing the road when the existing traffic light is red, or crossing the road when the existing traffic light shows a warning not to cross” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “crossing the road when the existing traffic light is red” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Vose by analyzing pedestrian and driver behaviors for an area as taught by Wang, because this data can be used for determining the “type of facility deficiency and/or the reason for the deficiency (e.g., the presence of other hazards, an unaccommodating facility configuration/layout, such as a lack of accessibility structures, insufficient pedestrian crossing times, hazardous placement of stairs, etc.)” so that the deficiency can be addressed.” (See at least Wang ¶ 89.)
Chan in combination with Wang does not specifically disclose “wherein the social media data comprises content posted online about events and conditions that are indicative of risk factors for users of the one or more roads.” However, Vose does teach this limitation. (See at least Vose col. 3 l. 60-col. 4 l. 18 and col. 7 ll. 19-39: “In other embodiments, the third party entities 135 may store the environment data. Exemplary third party entities may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data and ecology data. The environment data may be associated with a set of factors that influence a vehicle's level of risk for an animal collision.” Further, “The present embodiments relate to, inter alia, creating a database of animal induced vehicle accidents, such as accidents involving automobiles striking deer or other animals. Each accident entry into the database may include associated information, such as information related to… events that may impact traffic; real time or predicted traffic conditions; real time or anticipated road construction; and/or other information.”)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Wang as applied to claim 9 above, and further in view of Nepomuceno et al. (US 2021/0325191 A1), hereinafter Nepomuceno.
Regarding claim 14:
Chan in combination with Wang discloses the “method of claim 9,” and Chan further discloses the following limitations:
“receiving, in the first computer, from an onboard computer provided in a second vehicle, a second dataset comprising connected vehicle data.” (See at least Chan col. 3 ll. 29-33, col. 7 l. 62-col. 8 l. 25, and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” Each of the vehicles in the network contains an on-board computer and sensors that collect data, allowing the vehicles to transmit and receive collected data.)
“and analyzing, by the first computer, the connected vehicle data in the first dataset and the connected vehicle data in the second dataset to identify the one or more risk factors associated with the one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 7 l. 62-col. 8 l. 25, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose that the vehicles in the network can communicate their data with each other, and then each vehicle can analyze, “via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
Chan further discloses to analyze whether collisions involving pedestrian injuries are more likely than normal at a specific location (see at least Chan col. 20 ll. 1-11), which suggests “wherein the one or more risk factors is indicative of a probability of an injury or fatality.” However, this limitation is more explicitly taught by Nepomuceno. (See at least Nepomuceno Abstract and ¶ 79: “Risk indices for various areas may be compared to one another, enabling comparison of the relative riskiness of the areas,” where “The risk index may account for an extent and/or number of past personal injuries or medical costs/services required associated with past or historic vehicle collisions occurring at the particular area.” This risk index reads on the claimed probability of injury.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chan in combination with Wang by determining a risk index based on the number of injuries in an area as taught by Nepomuceno, because risk indices can be compared to each other to help “identify the riskiest area(s) in the region, and to notify government bodies to facilitate repairs and improve road safety.” (See at least Nepomuceno Abstract.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662